IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-48,257-02


EX PARTE KENNETH PARR





ON APPLICATION FOR WRIT OF HABEAS CORPUS AND MOTION FOR STAY
OF EXECUTION FROM CAUSE NO. 98-H-058
IN THE 23RD JUDICIAL DISTRICT COURT OF MATAGORDA COUNTY
FILED IN CAUSE NO. 23964
WALKER COUNTY


Per Curiam.  

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for stay of
execution.
	In June 1999, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Parr v. State, No. AP-73,497
(Tex. Crim. App. Mar. 7, 2001) (not designated for publication).  Applicant filed an initial post-conviction application for writ of habeas corpus in the convicting court, and this Court denied
applicant relief.  Ex parte Parr, No. WR-48,257-01 (Tex Crim. App. Nov. 13, 2002)(not
designated for publication).  Applicant's subsequent application was received in this Court on
August 9, 2007.
	Notwithstanding the fact that applicant has failed to file his application in the court in
which he was convicted, we have reviewed applicant's subsequent application and find that it
should be dismissed.  Art. 11.071, § 5(a).  Applicant's motion for stay of execution is denied. 
	IT IS SO ORDERED THIS THE 10TH DAY OF AUGUST, 2007.

Do Not Publish